Citation Nr: 0703294	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  05-39 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for chloracne.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to March 
1970, including service in the Republic of Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.

The veteran testified at a May 2006 Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
these proceedings has been associated with the veteran's 
claims file.

The issues of entitlement to service connection for a skin 
condition, to include chloracne, and for tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a February 2002 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
chloracne; the RO notified the veteran of its decision and of 
his appellate rights; the veteran did not appeal the decision 
within the allotted time and the decision became final.

2.  Evidence added to the record since the February 2002 
rating decision is not cumulative or redundant, and, when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the veteran's 
claim and raises a reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

Evidence received since the February 2002 rating decision is 
new and material; the claim of entitlement to service 
connection for a skin condition, to include chloracne, is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  The Board 
has considered this legislation, but finds that, given the 
favorable action taken below, no discussion of the VCAA at 
this point is required.

II.  Application to reopen the appellant's claim of 
entitlement to service connection for a skin condition, to 
include chloracne.

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence associated with the claims folder since the February 
2002 RO decision denying the veteran's service connection 
claim includes numerous private and VA medical records, the 
veteran's testimony before the Board in May 2006, and 
statements of the veteran and his representative in support 
of the claim.

Of particular significance are the medical records and the 
veteran's testimony before the Board.  The medical records 
indicate that in June 2002 the veteran suffered from a 
recurrent rash of his chest and shoulders that did not 
respond to antifungal medication.  The treating physician 
indicated that this may be eczema.  Another treatment note 
dated in June 2001 indicated that the veteran had a large 
macular area over the left shoulder, chest, neck, and 
buttock.  The areas were covered with Vaseline and were noted 
to have a defined border with erythema and scattered papules.  
The diagnosis was tinea vs. eczema.  In his testimony before 
the Board, the veteran indicated that he had no skin 
condition prior to service, and that he first noticed his 
current skin condition in the late 1970s after his discharge 
from the service.  He indicated that the condition comes and 
goes and consists of an itchy rash on his face trunk, hands 
and arms that leaves scarring.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the veteran's claim.  The Board also finds that 
this evidence is neither cumulative nor redundant of the 
evidence of record at the time of the February 2002 RO 
decision denying service connection for chloracne and, when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the veteran's 
claim and raises a reasonable possibility of substantiating 
the claim.

Having determined that new and material evidence has been 
added to the record, the veteran's application to reopen his 
claim of entitlement to service connection for a skin 
condition, to include chloracne, is reopened.


ORDER

As new and material evidence has been presented, the 
veteran's claim of service connection for a skin condition, 
to include chloracne, is reopened; the appeal is granted to 
this extent only.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims of entitlement to service 
connection for tinnitus and for a skin condition must be 
remanded for further action.  

Here, the Board notes that the veteran testified before the 
Board that, prior to service, he had no skin condition and 
that he first noticed his current skin condition in the late 
1970s, after he was discharged from the service.  He 
indicated that the condition comes and goes and consists of 
an itchy rash on his face trunk, hands and arms that leaves 
scarring.  The medical records indicate that in June 2002 the 
veteran suffered from a recurrent rash of his chest and 
shoulders that did not respond to antifungal medication.  The 
treating physician indicated that this may be eczema.  
Another treatment note dated in June 2001 indicated that the 
veteran had a large macular area over the left shoulder, 
chest, neck, and buttock.  The areas were covered with 
Vaseline and were noted to have a defined border with 
erythema and scattered papules.  The diagnosis was tinea vs. 
eczema.  The Board also notes that the veteran served in the 
Republic of Vietnam in 1967 and 1968 and is therefore 
presumed to have been exposed to Agent Orange while in the 
military.  The veteran has, however, never been afforded a VA 
examination to determine the nature and extent of any skin 
condition present and whether such condition is the result of 
his active duty service, to include exposure to Agent Orange. 

In addition, the veteran testified, and his service records 
indicate, that the veteran was a rifleman in service and 
participated in counterinsurgency operations while in 
Vietnam.  The veteran testified that he was exposed to rifle 
and hand grenade noise during these and other operations 
during service.  The veteran also testified that he was an 
instructor in a scuba school, and the veteran indicated that 
he went on three dive missions.  The veteran also stated that 
his tinnitus started in service and that he began to notice 
it in the early 1980s.  The veteran stated that he believes 
that this condition was precipitated by the noise exposure 
and diving in the service.  

In this regard, the Board notes that the veteran was afforded 
a VA audiological examination in September 2005.  The 
examiner diagnosed the veteran with tinnitus, but stated that 
the veteran's claims file did not show the veteran to have 
attended any form of scuba training.  The examiner therefore 
declined to link the veteran's tinnitus to scuba diving in 
service.  Since that time, however, the veteran has submitted 
records indicating that the veteran was in fact an instructor 
in the scuba school in the drown proofing course. 

Based on the foregoing, the Board finds that these issues 
must be remanded for further development, to include 
affording the veteran pertinent VA examinations.  After 
determining the current nature, extent and etiology of 
tinnitus or any skin condition found to be present, the 
examiner or examiners should offer an opinion as to the 
likelihood that any disability found to be present is related 
to or had its onset during service, or is secondary to Agent 
Orange exposure in service.  Pursuant to the VCAA, such 
examinations are necessary to adjudicate the claims.  See 
38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disabilities in this case.  Upon remand therefore, the 
veteran should be given proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability 
rating and an effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran, and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims addressed 
in this remand, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be afforded 
pertinent VA examinations to determine 
the current nature and extent of any 
tinnitus or skin condition, to include 
chloracne, found to be present.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
reports of examination should contain a 
detailed account of all manifestations of 
any tinnitus or skin condition, to 
include chloracne, found to be present.  
If the examiners diagnose the veteran as 
having tinnitus or a skin condition, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran's conditions were caused 
by or had their onset during service or, 
in the case of a skin condition, whether 
such condition is secondary to Agent 
Orange exposure in service.    

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claims.  If any determination 
remains adverse to the veteran, the 
veteran must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


